                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT L. HINES, III,
    Plaintiff,

          v.                                             CIVIL ACTION NO. 19-CV-3139

TAMMY FERGUSON, et al,
    Defendants.

                                         MEMORANDUM

TUCKER,J.                                                           SEPTEMBER       2' , 2019
          Currently before the Court is an Amended Complaint filed by Plaintiff Robert L. Hines,

III, a prisoner currently incarcerated at SCI Phoenix, which raises claims pursuant to 42 U.S.C. §

1983 stemming from the destruction of inmate property during the transfer of prisoners from SCI

Graterford to SCI Phoenix. Hines also asserts claims related to his mail. For the following

reasons, the Court will dismiss Hines's claims based on the destruction of his property and sever

the claims based on Hines's mail.

I.         FACTS AND PROCEDURAL HISTORY 1

           Hines's initial Complaint named as Defendants: (1) Tammy Ferguson, Superintendent of

SCI Graterford and SCI Phoenix; (2) Mandy Sipple, Deputy Superintendent of SCI Graterford

and SCI Phoenix; (3) "C.E.R.T. John Does," the employees responsible for moving the inmates

and their property; and (4) Secretary of Correction John Wetzel. Hines generally alleged that

members of a Corrections Emergency Response Team ("CERT") who were responsible for

transporting inmates' property from SCI Graterford to SCI Phoenix deliberately destroyed some

of that property during the move. Hines alleged that CERT members destroyed certain of his


1
     The allegations are taken from Hines's pleadings.
                                                   1
religious materials, art supplies, legal materials, family photographs, and other personal property.

He asserted claims under the First, Fifth, Sixth, Eighth, and Fourteenth Amendments, and

appeared to seek relief based on the destruction of his own property as well as on behalf of

prisoners other than himself who suffered similar property loss.

       After granting Hines leave to proceed informa pauperis, the Court screened the

Complaint pursuant to 28 U.S.C. § l 915(e){2)(B). Relevant here, the Court concluded that

Hines failed to state a claim for denial of access to the courts because he failed to plausibly

allege that he was prevented from pursing a non-frivolous challenge to his conviction based on

the loss or destruction of his legal property. The Court also observed that Hines had not stated a

First Amendment claim based on the destruction of religious items because he failed to allege

that he was prevented from practicing his religion. Hines could not state a due process claim

based on the loss and/or destruction of his property due to the availability of post-deprivation

remedies, and he failed to state an equal protection claim because he did not plausibly allege that

he was treated differently from others similarly situated. Hines was given leave to file an

amended complaint.

       Hines filed an Amended Complaint which again names Ferguson, Sipple, Wetzel, and

CERT John Does as Defendants, and adds Smart Communications as a Defendant. He brings

First, Sixth and Fourteenth Amendment claims predominately based on the destruction of his

legal, religious, artistic, and other personal property in connection with the transfer of prisoners

to SCI Phoenix. 2 He has also added claims that concern his mail, which were not included in the



2
  The Court does not understand I lines to be pursuing Eighth Amendment claims based on the
destruction of his property. However, in the event he sought to pursue such claims, they fail for
the reasons stated in the Court's prior Memorandum. (ECF No. 5 at 7-8); see also Payne v.
Duncan, Civ. A. No. 15-1010, 2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017) ("Plaintiffs
claim for destruction of property under the Eighth Amendment does not constitute a deprivation
                                                  2
initial Complaint and that do not relate to the destruction of property that occurred during the

transfer. Hines seeks compensatory and punitive damages, and declaratory relief as to his mail-

based claims.

       Hines, who was convicted of murder in 1998 but claims his innocence, alleges that the

loss of legal property prevented him from pursuing an extra-judicial challenge to his conviction

through the Philadelphia District Attorney's Office's Conviction Integrity Unit ("CIU"). See

Commonwealth v. Hines, CP-5 l-CR-0606671-1997 (Phila. Ct. of Common Pleas); see also Com.

v. Hines, No. 2353 EDA 2015, 2016 WL 2798224, at *1 (Pa. Super. Ct. May 11, 2016) ("On

June 11, 1998, following a bench trial, the trial court convicted [Hines] of murder of the first

degree, and related offenses."). He alleges that the destroyed legal materials included affidavits,

"prepared legal briefs, documents, exhibits, transcripts, letters from attorneys, District Attorneys,

Judges like (Honorable David Savitt), who is now deceased, that shed light on [his] innocence, or

a cover up of the truth of [his] innocence." (Am. Compl. ECF No. 7 at 13-14.)3




oflife's necessities."), ajf'd, 692 F. App'x 680 (3d Cir. 2017); Dean v. Folino, Civ. A. No. 11-
525, 2011 WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding destruction of
property did not state Eighth Amendment claim), report and recommendation adopted, No.
CIV.A. 11-525, 2011 WL 4502869 (W.D. Pa. Sept. 28, 2011). Any claims Hines may be
attempting to bring based on an alleged failure to comply with Department of Corrections's
policy also fail. See Watson v. Rozum, Civ. A. No. 12-35J, 2012 WL 5989202, at *8 (W.D. Pa.
Oct. 29, 2012) ("The simple fact that state law prescribes certain procedures does not mean that
the procedures thereby acquire a federal constitutional dimension."), report and recommendation
adopted, Civ. A. No. 12-35J, 2012 WL 5989245 (W.D. Pa. Nov. 29, 2012); see also Lau/gas v.
Speziale, Civ. A. No. 04-1697 PGS, 2006 WL 2528009, at *9 (D.N.J. Aug. 31, 2006) ("[A]
prison's departure from the policies and procedures outlined in the facility's handbook does not,
in and of itself, amount to a constitutional violation actionable under§ 1983.").
3
 The Court adopts the pagination assigned to the Amended Complaint by the CM/ECF
docketing system because Hines's complaint is not consecutively paginated.


                                                  3
        On August 2, 2019, Hines received a letter from the CIU which indicated that the CIU

received Hines's submission, reported that the CIU began a "preliminary investigation into [his]

claims," and asked Hines to complete ''revised and updated Submission and Consent forms" to

assist with the "process." (Id. at 15 & 27.) Hines asserts that the materials he sought to submit

to the CIU to support his allegations of "actual innocence, corrupt offices, (and] Brady proof'

were destroyed. (Id. at 15.) Hines also indicates that he was prevented from pursuing a

challenge in state court. (Id.)

       Turning to his religious property, Hines alleges that among the destroyed property were

four kufis, one prayer rug, and four religious texts. Hines asserts that "these type and colored

items (Kufis, Books, and Prayer Rug), are no longer allowed for purchase." (Id. at 20.) Hines

also alleges that, as a condition of his Islamic faith, he must have a clean prayer rug, the ability to

cover his head, and the ability to pray and read religious texts.

        Hines also asserts claims based on the destruction of his art work and family

photographs. According to Hines, the loss of his art work-which he describes as "a hand

crafted assortment of origami work"-and art supplies violates his First Amendment right to

express himself. (Id. at 23.) He also asserts a First Amendment claim based on the loss of his

family photographs.

        Hines further alleges that members of CERT conspired against him because he is African

American, Muslim, and a "Jail House Litigator." (Id. at 24.) That allegation is based on Hines's

assertion that most of the CERT members were "majority white males of the Middle or Western

district, [whose] conduct shows traits of religious, racial, and [ethnic] misconduct." (Id.) Hines

contends that CERT members' behavior "fits the pattern of retaliation" and notes that he was

using the grievance system and litigating matters in court at the time of the move. (Id.)



                                                   4
       Hines's Amended Complaint adds claims not asserted in his original Complaint that the

Court understands to be challenging the Department of Corrections's recently adopted mail

policy. "Pursuant to that policy, non-privileged incoming mail addressed to inmates must be sent

to Smart Communications' facility in Florida where the mail is scanned, emailed to the facility

where the inmate is located, printed by DOC staff, and delivered to the inmate. " 4 Robinson v.

Pa. Dep'to/Corr., Civ. A. No. 19-1689, 2019 WL 2106204, at *1 (E.D. Pa. May 13, 2019).

Hines alleges that his "protected mail" is being "read, copied, censored, infringed, [and]

invaded," and that prison officials contracted with Smart Communications to violate his

"protected rights to communicate, without intrusion of privacy to his attorney, the district

attorney, Judges and the courts." (Am. Compl. ECF No. 7 at 17 (underscore in original).) In

that regard, Hines alleges that letters from the District Attorneys Office and letters from other

law firms who contacted him were not opened in his presence, and he did not receive the original

copy. He also contends that his mail is being copied and stored in a database for seven years in

accordance with the policy.

II.    STANDARD OF REVIEW

       As Hines is proceeding informa pauperis, 28 U.S.C. § l 915(e)(2)(B)(ii) applies, which

requires the Court to dismiss the Amended Complaint if it fails to state a claim. Whether the

Amended Complaint fails to state a claim under§ I 915(e)(2)(B)(ii) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see



4
  The relevant policy, "DC-ADM 803 provides that '[a]ll incoming, non-privileged inmate
correspondence must be addressed and sent to the Department's contracted central incoming
inmate mail processing center,' which is Smart Communications located in St. Petersburg,
Florida." Jacobs v. Dist. Attorney's Office, Civ. A. No. 10-2622, 2019 WL 1977921, at *3 (M.D.
Pa. May 3, 2019) (emphasis in original). DC-ADM 803 is available at
https://www.cor.pa.gov/About%20Us/Documents/DOC%20Po1icies/803%20Inmate%20Mail%2
Oand%20Incoming%20Publications.pdf (last visited Sept. 26, 2019).

                                                  5
Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id The Court construes Hines's

allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION

       "To state a claim under§ 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Hines has failed to state a claim.

       A. Claims Based on the Destruction of Art Work, Art Supplies, and Photographs

       The Court previously determined that the destruction of Hines's non-legal, non-religious

personal property did not provide a basis for a constitutional claim. (See ECF No. 5.) In the

Amended Complaint, Hines attempts to reframe his claims based upon the loss of his art work,

art supplies, and family photographs as First Amendment free expression claims, rather than

Fourteenth Amendment due process claims. Regardless of the label Hines has attached, it

remains that his claims are based on the destruction of personal property.

       While the Court does not question that the property had significant artistic or sentimental

value, the fact that it has such value does not change its characterization as personal property.

Accord Blake v. JPay, Civ. A. No. 18-3146, 2019 WL 3858158, at *2 (D. Kan. Aug. 16, 2019)

(destruction of prisoner's manuscripts treated as loss of personal property; due process claim

rejected as not plausible where adequate post-deprivation remedy existed); McFadden v. Mail

Room Staff, Civ. A. No. 13-1029, 2014 WL 4924306, at *3 (M.D.N.C. Sept. 30, 2014) (prisoner


                                                  6
failed to state a cognizable First Amendment claim under § 1983 based on destruction of

manuscript by prison mailroom because, although prisoners enjoy a protected First Amendment

interest in sending and receiving mail, he possessed a meaningful post-deprivation remedy for

loss of his personal property). It is clear that the First Amendment protects the right to receive

and disseminate ideas. Red Lion Broadcasting Co. v. FCC, 395 U.S. 367 (1969); Stanley v.

Georgia, 394 U.S. 557, 564 (1969). It is equally clear that incarceration does not strip one of his

First Amendment rights, and that the guarantees of that constitutional provision are applicable to

states under the Fourteenth Amendment. Cruz v. Beto, 405 U.S. 319 (1972); Long v. Parker, 390

F.2d 816 (3rd Cir. 1968). However, the destruction of a prisoner's personal property does not

implicate the First Amendment merely because the destroyed property is allegedly the product of

expression. Accordingly, Hines's First Amendment property loss claims involving his art work,

art supplies, and family photographs are not plausible because they are, in essence, claims based

on the destruction of property for which Hines has an adequate post-deprivation remedy. See

Spencer v. Bush, 543 F. App'x 209,213 (3d Cir. 2013) ('"[A]n unauthorized intentional

deprivation of property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available."' (quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984))); Shakur v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining that

the Pennsylvania Tort Claims Act provides an adequate remedy for a willful deprivation of

property).

       B. Claims Based on the Destruction of Legal Materials

       Hines alleges that he was denied access to the courts as a result of the destruction of his

legal materials. "Under the First and Fourteenth Amendments, prisoners retain a right of access



                                                  7
to the courts." Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008). "Where prisoners assert that

defendants' actions have inhibited their opportunity to present a past legal claim, they must show

(1) that they suffered an 'actual injury'-that they lost a chance to pursue a 'nonfrivolous' or

'arguable' underlying claim; and (2) that they have no other 'remedy that may be awarded as

recompense' for the lost claim other than in the present denial of access suit." Id. (quoting

Christopher v. Harbury, 536 U.S. 403,415 (2002)). "[T]he underlying cause of action, ... is an

element that must be described in the complaint." Christopher, 536 U.S. at 415.

       Hines predominately alleges that the loss of his legal materials prevented him from

challenging his conviction through the CIU. He also alludes to proceedings in state court (Am.

Compl. ECF No. 7 at 15), presumably Hines's fifth petition for post-conviction relief that was

pending in the Philadelphia Court of Common Pleas at the time of the movement of prisoners to

SCI Phoenix. 5 See Commonwealth v. Hines, CP-51-CR-0606671-1997 (Phila. Ct. of Common

Pleas). The docket reflects that the state court issued a notice on October 24, 2018 informing

Hines that his petition would be dismissed as untimely because he failed to invoke an exception

to the timeliness provision of the Post-Conviction Relief Act. Id The state court noted that

Hines relied on judicial opinions that either did not constitute new facts or did not apply to him.

The state court denied Hines's petition on February 12, 2019 as untimely.



5
 The Court takes judicial notice of the dockets and prior opinions issued in Hines's criminal
case. See Buck v. Hampton Twp., 452 F.3d 256,260 (3d Cir. 2006) (holding that courts may
consider matters of public record). In 2016, the Pennsylvania courts rejected I lines' s fourth
post-conviction petition on the ground that it was untimely. See Com. v. Hines, No. 2353 EDA
2015, 2016 WL 2798224, at *3 (Pa. Super. Ct. May 11, 2016) ("[B]ecause the record
demonstrates that Appellant's fourth PCRA petition is untimely with none of the statutory
exceptions to the time bar proven, we affirm the order of the trial court dismissing Appellant's
PCRA petition."). Hines filed an amended petition for post-conviction relief in November 2017,
followed by another amended petition in April 2018. See Commonwealth v. Hines, CP-51-CR-
0606671-1997 (Phila. Ct. of Common Pleas).


                                                  8
       Hines has not pied any specific facts that would allow the Court to plausibly conclude he

has been prevented from pursing a non-frivolous challenge to his conviction. Instead, Hines's

allegations are general and conclusory. He has not explained how the lost legal materials

establish his innocence or reveal a defect in his conviction in a manner that would support a non-

frivolous legal challenge, especially in consideration of the stringent legal standards that govern

post-conviction challenges. See 42 Pa. Cons. Stat. Ann.§ 9545(b). Accordingly, Hines has not

plausibly alleged that he suffered an actual injury to state a claim that he was denied access to the

courts. See Bowens v. Matthews, 765 F. App'x 640,643 (3d Cir. 2019) ("To the extent that

Bowens described his PCRA claim at all, he did not describe it well enough to show that it is

'nonfrivolous' or 'arguable."'); Monroe, 536 F.3d at 206 (plaintiffs' allegations that "defendants

confiscated their legal materials" and that "they lost the opportunity to pursue attacks of their

convictions and civil rights claims" without "specify[ing] facts demonstrating that the claims

were nonfrivolous" did not state a claim).

       Furthermore, regarding Hines's allegation that he was prevented from pursuing or lost the

ability to pursue relief through the CIU, there appears to be no specific constitutional right to

seek discretionary prosecutorial reexamination of charging decisions. See Wayte v. United

States, 470 U.S. 598, 607 (1985) (holding that prosecutors are granted broad discretion in

charging decisions so long as the decision is not based on an unjustifiable standard such as race,

religion, or other arbitrary classification); Minnesota State Bd for Community Colleges v.

Knight, 465 U.S. 271, 285 ( 1984) ("Nothing in the First Amendment or in ... case law

interpreting it suggests that the rights to speak, associate, and petition require government

policymakers to listen or respond to individuals communications."). It is also not clear that

Hines's case before the CIU has been hampered. The letter Hines attached to his Amended



                                                  9
Complaint indicates that the CIU is conducting a "preliminary investigation into [his] claims"

and, thus, moving forward with its review at this time. 6 (Am. Compl. ECF No. 7 at 27.) In sum,

Hines's allegations do not establish that he suffered an actual injury as a result of the destruction

of his legal materials.

        C. Claims Based on Destruction of Religious Items

        Hines also brings claims based on the destruction of certain religious items. The

Supreme Court has recognized that the First Amendment guarantees that all prisoners must be

afforded reasonable opportunities to exercise their religious freedom. Cruz v. Beto, 405 U.S.

319,322 n. 2 (1972); see also O'Lone v. Shabazz, 482 U.S. 342,348 (1987) ("Inmates clearly

retain protections afforded by the First Amendment, ... including its directive that no law shall

prohibit the free exercise of religion.") (citations omitted). In order to state a plausible Free

Exercise claim, a plaintiff must allege a "substantial burden" on the exercise. Thomas v. Review

Bd., 450 U.S. 707, 718 (1981); Wisconsin v. Yoder, 406 U.S. 205,218 (1972). Stated another

way, the free exercise inquiry asks whether government has placed a substantial burden on the

observation of a central religious belief or practice and, if so, whether a compelling

governmental interest justifies the burden. Hernandez v. Comm 'r of Internal Revenue, 490 U.S.

680, 699 (1989) (internal citations omitted). In addition, to state a denial of religious freedom

claim in this instance, Hines must allege that the destruction of his property was not reasonably

related to a legitimate, penological interest. 0 'Lone, 482 U.S. at 349-50; Turner v. Safley, 482

U.S. 78, 89 (1987). "[C]ourts must [also] examine whether an inmate has alternative means of




6
  It is also not clear on what basis Hines applied to the CIU. If, for instance, he raised allegations
that exculpatory evidence was withheld in violation of Brady v. Maryland, 373 U.S. 83 (1963),
which his pleading suggests, (Am. Compl. ECF No. 7 at 13), the CIU would presumably be able
to investigate that allegation independently of any evidence Hines sought to provide.
                                                  IO
practicing his or her religion generally, not whether an inmate has alternative means of engaging

in the particular practice in question." DeHart v. Horn, 227 F.3d 47, 55 (3d Cir. 2000).

       Hines alleges that covering his head, offering prayer on a clean prayer rug, and

reading/studying are conditions of his Islamic faith. (Am. Compl. ECF No. 7 at 20-21.) He adds

that the destruction of his kufis, prayer rug, and religious texts imposed a hardship on his ability

to practice his religion. (Id. at 21.) Regarding his destroyed property, he notes that "these type

and colored items (Kufis, Books, and Prayer Rug), are no longer allowed for purchase." (Id. at

20.) Hines does not allege that he no longer has the ability to wear or possess a kufi or prayer

rug or practice the tenets of his religion. Rather, he appears to be alleging only that the specific

items lost are not available for repurchase. Because Hines fails to assert that he is unable to

practice his religion through alternative means even though he no longer has access to specific

religious property that was destroyed in the transfer, his First Amendment claim is not plausible.

See O 'Banion v. Anderson, 50 F. App'x 775, 776 (7th Cir. 2002) ("O'Banion has no First

Amendment freedom-of-religion claim because he does not suggest that the confiscation of his

property restricted the exercise of his religious beliefs. He cannot resurrect his property claim

simply by characterizing the feathers and furs as 'religious property' without alleging that his

religious observance was unreasonably restricted.").

       D. Retaliation and Discrimination Claims

       Hines generally alleges that the CERT members' conduct "fits the pattern of retaliation"

because he was "using the grievance system," and "litigating in court." (Am. Compl. ECF No. 7

at 24.) He also alleges that "this would not have happened had [he] not been [an] African

American, Muslim, who is a Litigator that was located at SCI-Graterford." (Id.) The Court

construes these allegations as retaliation and discrimination claims.



                                                  11
       "To state a claim for retaliation, a prisoner must allege that: ( 1) he was engaged in

constitutionally protected conduct, (2) 'he suffered some adverse action at the hands of prison

officials,' and (3) 'his constitutionally protected conduct was a substantial or motivating factor in

the decision' to take that action." Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017) (per

curiam) (quoting Rauser v. Horn, 241 F.3d 330,333 (3d Cir. 2001)) (internal quotations

omitted). Resorting to legal process and filing a grievance against prison officials constitutes

protected conduct. See Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016 ); Mitchell v. Horn,

318 F.3d 523, 530 (3d Cir. 2003). Hines's general and vague allegations that he was using the

grievance process and litigating cases at the time of the events in question, and his description of

himself as a litigator, are insufficient on their own to support a retaliation claim. See Pelzer v.

Superintendent Houtzdale SCI, 547 F. App'x 98, 99 (3d Cir. 2013) (per curiam) ("While he

presents some vague and conclusory allegations that the defendants destroyed his property in

retaliation for his filing unidentified prior legal actions, these allegations, standing alone, are

insufficient to state a claim."); Zanders v. Ferko, 439 F. App'x 158, 160 (3d Cir. 2011) (per

curiam) (inmate failed to state a retaliation claim when he failed to provide additional factual

information to support his allegation that a prison official "threatened him on numerous

occasions in retaliation for exercising his rights to file his grievance and lawsuit and that the

stress and fear of these incidents led to a stroke").

        Hines's discrimination claims are best understood as equal protection claims brought

under the Fourteenth Amendment. However, nothing in Hines's Amended Complaint suggests

that he was treated differently due to his membership in a protected class. As noted in the

Court's prior Memorandum, (ECF No. 5 at 9), prisoners do not constitute a protected class for

Fourteenth Amendment purposes. See Myrie v. Comm 'r, N.J Dep 't of Corr., 267 F.3d 251,263



                                                   12
(3d Cir. 2001 ). Furthermore, Hines has not alleged that he was treated differently from others

who were similarly situated. Rather, he bases these claims on a general, speculative allegation

that his property would not have been destroyed but for the fact that he is African-American,

Muslim, and a litigator. Those allegations do not support a plausible equal protection claim. 7

See Phillips v. Cty. ofAllegheny, 515 F.3d 224,243 (3d Cir. 2008) (to state an equal protection

claim on a "class of one" theory, "a plaintiff must allege that (1) the defendant treated him

differently from others similarly situated, (2) the defendant did so intentionally, and (3) there was

no rational basis for the difference in treatment"); see also Faruq v. McCollum, 545 F. App'x 84,

87 (3d Cir. 2013) ("To state a claim for race- or religion-based discrimination, [plaintiff] needed

to show specifically that he received different treatment from that received by other similarly

situated inmates." (citing Williams v. Morton, 343 F.3d 212,221 (3d Cir. 2003)).

       E. Claims Based on Mail

       Hines separately asserts a claim that his legal mail was opened and copied by Defendants

Wetzel, Ferguson and Sipple in conspiracy with Defendant Smart Communications. (Am.

Compl. ECF No 7 at 17-18.) As noted above, this claim appears to involve a challenge to the

Department of Corrections's relatively new mail policy. The claim is distinct from Hines's

claims related to property destruction that occurred in connection with the transfer of prisoners

from SCI Graterford to SCI Phoenix.




7
  Hines's allegation that members of CERT were "majority white males of the Middle or
Western district, [whose] conduct shows traits of religious, racial, and [ethnic] misconduct."
(Am. Compl. ECF No. 7 at 24), does not plausibly support an equal protection claim. See
Williams v. Bitner, 307 F. App'x 609,611 (3d Cir. 2009) (per curiam) ("Williams claimed only
that his civil rights were violated by defendants of the opposite race, but that is insufficient to
state an equal protection claim.").
                                                 13
        Because the claims related to Hines's mail are unrelated to the balance of Hines's other

claims, the claims are subject to severance under Federal Rule of Civil Procedure 21. Federal

Rule of Civil Procedure 20 allows a plaintiff to join multiple defendants in one action if: (a)

"any right to relief is asserted against them jointly, severally, or in the alternative with respect to

or arising out of the same transaction, occurrence, or series of transactions or occurrences"; and

(b) "any question oflaw or fact common to all defendants will arise in the action." ''For courts

applying Rule 20 and related rules, 'the impulse is toward entertaining the broadest possible

scope of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.'" Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (quoting United

Mine Workers ofAm. v. Gibbs, 383 U.S. 715, 724 (1966)).

        "But this application, however liberal, is not a license to join unrelated claims and

defendants in one lawsuit." McKinney v. Prosecutor's Office, Civ. A. No. 13-2553, 2014 WL

2574414, at *14 (D.N.J. June 4, 2014) (internal quotations omitted). "Thus multiple claims

against a single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2." George v. Smith, 507 F.3d 605,607 (7th Cir. 2007).

Indeed, "[t]he courts[] ... have frowned on prisoners' attempts to lump together their

multifarious grievances about life in a single prison[.]" McKinney, 2014 WL 2574414, at *15.

To remedy a misjoinder, a Court may add or drop a party or sever any claims. Fed. R. Civ. P.

21. "A district court has broad discretion in deciding whether to sever a party pursuant to

Federal Rule of Civil Procedure 21." Boyer v. Johnson Matthey, Inc., Civ. A. ~o. 02-8382, 2004

WL 835082, at *1 (E.D. Pa. Apr. 16, 2004).

        Hines's factual allegations concerning the opening of legal mail presents a distinct set of

events from those related to the destruction of his property. Accordingly, the Court will sever



                                                   14
this claim from the instant lawsuit and direct the Clerk of Court to open a new lawsuit, using the

Amended Complaint as an opening document, naming as Defendants Tammy Ferguson, Mandy

Sipple, John Wetzel, and Smart Communications. 8 If Hines intends to proceed on claims related

to his mail, he will be obligated to either pay the fees or file for leave to proceed informa

pauperis in that new lawsuit. 9

IV.       CONCLUSION

          For the foregoing reasons, the Court will dismiss Ilines's claims based on the destruction

of his property by CERT members for failure to state a claim pursuant to 28 U.S.C. §

l 9I5(e)(2)(B)(ii). Hines has already been put on notice of the defects in those claims and been

given an opportunity to cure those defects. As he was unable do to so, the Court will dismiss

Hines's claims with prejudice because it appears that further attempts at amendment would be

futile. The Court will sever Hines's claims related to his mail so that he may proceed on those

claims in another lawsuit. An appropriate Order follows.

                                                BY THE COURT:



                                                PETRESE      e:YucKER, J.




8
 The Amended Complaint does not allege that members of CERT interfered with Hines's mail
or were otherwise involved in the events giving rise to these claims.

9
    If Hines is granted leave to proceed in forma pauperis in that lawsuit, he will be obligated to
pay another filing fee in installments pursuant to 28 U.S.C. § I915(b) and his claims will be
subject to screening under§ 1915(e)(2)(B).
                                                   15
